            Case 2:21-mj-00623-LPL Document 2 Filed 03/19/21 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN THE MATTER OF THE SEARCH OF:

 Apple iPhone, red in color with “(PRODUCT)RED”
 inscribed on the back, seized on March 11, 2021 by
 Allegheny County Police and currently stored at the
 Allegheny County Police Headquarters                     Magistrate No. 21-623

 Apple iPhone, Model A1660 FCC ID: BCG-
 E3085A IC: 579C-E3085A, seized on March 11,
 2021 by Allegheny County Police and currently
 stored at the Allegheny County Police Headquarters



               APPLICATION AND AFFIDAVIT FOR SEARCH WARRANT

       I, Detective Judson Ekis, being duly sworn, depose and state that:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      This Affidavit is made in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for the issuance of a search warrant authorizing the search of cellular

telephones currently in law enforcement custody as described below and in Attachment A, and the

extraction from that property of the electronically stored information described in Attachment B.

       2.      I am a Detective with the Allegheny County Police Department having been so

since 2006. I have been a narcotics detective for 8 years and have been deputized Federally under

Title 21 for approximately two years. During this time, I have investigated numerous drug related

offenses. Your affiant is authorized to investigate violations of Title 21 United States Code and

related provisions. As such I am familiar with the way in which individuals involved in illegal

drug trafficking unlawful firearms possession use cellular telephones and the evidence that can be

obtained from cellular telephones of individuals involved in that illegal activity.

       3.      The information contained herein is based upon my own personal investigation,
            Case 2:21-mj-00623-LPL Document 2 Filed 03/19/21 Page 2 of 11




observations, and knowledge as well as upon the investigation, personal observations, and

knowledge of other law enforcement officers with whom I have discussed this case. Because this

Affidavit is being submitted for the limited purpose of establishing probable cause in support of a

search warrant, I have not included every item of evidence or piece of information known to me;

rather, I have included only those facts necessary to establish probable cause.

                 IDENTIFICATION OF THE DEVICES TO BE EXAMINED

       4.       This Application and Affidavit are being submitted in support of a search warrant

for the following electronic devices, which are currently logged into Allegheny County Police

Headquarters Evidence under Property Control Number: 21-0296 Item: AC

             a. Apple iPhone, red in color with “(PRODUCT)RED” inscribed on back (hereinafter

                TELEPHONE 1).

             b. Apple iPhone, Model A1660 FCC ID: BCG-E3085A IC: 579C-E3085A

                (hereinafter TELEPHONE 2).

       5.       Investigators, including your Affiant, believe the records and other information

contained within TELEPHONE 1 and TELEPHONE 2 contain evidence of violations of Title

21, United States Code, Sections 841 and 846, which make it unlawful for individuals to possess

with intent to distribute and distribute controlled substances or conspire to do the same, and Title

18, United States Code, Sections 922 and 924, which make it unlawful for certain individuals to

possess firearms and prohibits the possession of firearms during and in relation to crimes of

violence and in furtherance of drug trafficking activity (hereinafter the TARGET OFFENSES).

       6.       The applied-for warrants would authorize the forensic search of TELEPHONe !

and TELEPHONE 2 for the purpose of identifying electronically stored data particularly

described in Attachment B.



                                                 2
             Case 2:21-mj-00623-LPL Document 2 Filed 03/19/21 Page 3 of 11




                         FACTS RELATING TO PROBABLE CAUSE

        7.      On March 11, 2021, detectives with the Allegheny County Police Department

arrived in the area of 310 Comrie Avenue, Second Floor Apartment, Braddock, PA 15104 for the

purpose of executing a search warrant.

        8.      Prior to the execution of a search warrant on that location, detectives with the

Allegheny County Police Department intercepted Jared Thomas (“THOMAS”) as he was

approaching a Lincoln SUV. THOMAS was found to be in possession of a baggie of crack-

cocaine. THOMAS was mirandized and advised detectives there was additional drug evidence

inside of the target location.

        9.       Detectives proceeded to the target location and were required to use force to gain

entry because Catherine Strong (“STRONG”) refused to open the door for the detectives. Once

entry was made into the residence, detectives located STRONG.               STRONG was holding

TELEPHONE 1 in her hand. A thorough search of the residence revealed that STRONG was in

close proximity to an unsecured bag holding 9 “bricks” of heroin, 29 bundles of heroin, and

approximately 10 grams of field-tested fentanyl.

        10.     Additionally, detectives located baggies of crack cocaine (approximately 139

grams) inside of a locked bedroom and 67 ecstasy pills from a purse located inside of STRONG’s

reported bedroom. TELEPHONE 2 was also located in the bedroom containing the purse.

        11.     Your Affiant is aware through both training as well as experience gained through

multiple narcotics investigations, the targets of those narcotics investigations utilize cellular

telephones to not only arrange meetings with their drug customers but also speak with fellow co-

conspirators as well as their drug sources of supply. Your Affiant is also aware that these targets

also utilize multiple cellular telephones at one time in an effort to not only thwart detection by law



                                                  3
          Case 2:21-mj-00623-LPL Document 2 Filed 03/19/21 Page 4 of 11




enforcement but also to compartmentalize their drug trafficking customers to one phone, their co-

conspirators to another phone, and their drug source of supply to yet another phone.

        12.     Based upon my training and experience, I am aware that it is generally a common

practice for drug traffickers to store the names and phone numbers of drug customers and

photographs and video detailing illegal activities in cellular telephones. Because drug traffickers

in many instances will “front” (that is, sell on consignment) controlled substances to their clients,

and/or will be “fronted” controlled substances from their suppliers, such record-keeping is

necessary to keep track of amounts paid and owed, and such records will also be maintained close

at hand so as to readily ascertain current balances. Often drug traffickers keep “pay and owe”

records to show balances due for drugs sold in the past (“pay”) and for payments expected (“owe”)

as to the trafficker’s supplier(s) and the trafficker’s dealer(s). Additionally, drug traffickers must

maintain telephone and address listings of clients and suppliers and keep them immediately

available in order to efficiently conduct their drug trafficking business.

        13.     Members of Drug Trafficking Organizations (DTO) often take group photographs

with other enterprise members posing with paraphernalia, money and/or drugs. Many cellular

telephones, including TELEPHONE 1 and TELEPHONE 2, have a camera feature that is readily

capable of capturing and storing these group photos. In my experience, the phones of individuals

who illegally possess firearms often contain evidence of unlawful firearm possession in the form

of text messages, e-mails, and social media posts. It has also been my experience that such phones

often contain information regarding how an unlawful possessor acquired his firearm.

        14.     Members of DTOs often store each other’s phone numbers and contact information

in the directories of their cellular phones.




                                                  4
          Case 2:21-mj-00623-LPL Document 2 Filed 03/19/21 Page 5 of 11




       15.     Based on my experience and familiarity with cellular telephones, I am aware that

the telephones have voicemail and telephone directory features, as well as camera features which

allow the user to take photographs and store them in the cellular phone’s memory card. Based on

my experience and training, statements by other law enforcement officers, and personal

observations, I know that because of the storage capacity of cellular telephones, the portability of

cellular telephones, the ease with which information stored on a cellular telephone may be accessed

and/or organized, and the need for frequent communication in arranging narcotics transactions,

cellular telephones are frequently used by individuals involved in drug trafficking. In particular,

I and other law enforcement officers have found that information frequently maintained on cellular

telephones includes the contact numbers of other co-conspirators, contact numbers for narcotics

customers and stored photographs of DTO activities. This evidence will come in the form of caller

identification information, call log information, telephone numbers, address information, or other

identification information, as well as opened and unopened voicemail and/or text messages,

photographs, videos and information about access to the Internet.

       16.     Members of DTOs routinely use multiple physical phones in succession as one

breaks or the DTO feels that the number associated with the phone is compromised to Law

Enforcement. The physical phone may no longer be an active communicative device, however

many times, these old phones are not discarded as they possess value to the DTO. The replaced

device contains within it the contact information for drug customers of the DTO, and many times

these phones are maintained as digital phone books should the new active phone become unusable

or unavailable. Furthermore, these replaced phones are commonly kept in a relatively accessible

location where either all or select members of the DTO can access the information within should

it become necessary. As stated above, members of DTOs routinely take photographs and or



                                                 5
          Case 2:21-mj-00623-LPL Document 2 Filed 03/19/21 Page 6 of 11




memorialize other information of evidentiary value within these replaced phones. As such, it is

common to recover a multitude of otherwise inactive phones especially at locations central to or

important to the DTO. Additionally, your affiant knows that persons who are legally prohibited

from the purchase and possession of firearms acquire firearms through unlawful means. In order

to do so the solicitation and transaction thereof is often conducted via digital media devices and

the conversations, pictures and specifics of the transaction are often stored within cellular devices.

                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS

        17.     As described above and in Attachment A, this Application seeks permission to

search TELEPHONE 1 and TELEPHONE 2 for records that might be found on TELEPHONE

1 and TELEPHONE 2 which will provide evidence of violations of the TARGET OFFENSES.

        18.     One form in which the records might be found is data stored on a cellular telephone.

        19.     Based on my knowledge, training, and experience, I know that files or remnants of

such files can be recovered months or even years after they have been downloaded onto a storage

medium, deleted, or viewed via the Internet. Electronic files downloaded to a storage medium can

be stored for years at little or no cost.

        20.     Even when files have been deleted, they can be recovered months or years later

using forensic tools. This is so because when a person “deletes” a file on an electronic device, the

data contained in the file does not actually disappear; rather, that data remains on the storage

medium until it is overwritten by new data.

        21.     Therefore, deleted files, or remnants of deleted files, may reside in free space or

slack space—that is, in space on the storage medium that is not currently being used by an active

file—for long periods of time before they are overwritten. In addition, an electronic device’s

operating system may also keep a record of deleted data in a “swap” or “recovery” file.



                                                  6
          Case 2:21-mj-00623-LPL Document 2 Filed 03/19/21 Page 7 of 11




        22.     Wholly apart from user-generated files, electronic device storage media—in

particular, electronic devices’ internal hard drives—contain electronic evidence of how an

electronic device has been used, what it has been used for, where it was located, and who has used

it. To give a few examples, this forensic evidence can take the form of operating system

configurations, artifacts from operating system or application operation, file system data

structures, and virtual memory “swap” or paging files. Electronic device users typically do not

erase or delete this evidence, because special software is typically required for that task. However,

it is technically possible to delete this information.

        23.     Similarly, files that have been viewed via the Internet are sometimes automatically

downloaded into a temporary Internet directory or “cache.”

        24.     Based on my training and experience, I use the following technical terms to convey

the following meanings:

                a.      Wireless telephone: A wireless telephone (or mobile telephone, or cellular

                telephone) is a handheld wireless device used for voice and data communication

                through radio signals.      These telephones send signals through networks of

                transmitter/receivers, enabling communication with other wireless telephones or

                traditional “land line” telephones. A wireless telephone usually contains a “call

                log,” which records the telephone number, date, and time of calls made to and from

                the phone. In addition to enabling voice communications, wireless telephones offer

                a broad range of capabilities. These capabilities include: storing names and phone

                numbers in electronic “address books;” sending, receiving, and storing text

                messages and e-mail; taking, sending, receiving, and storing still photographs and

                moving video; storing and playing back audio files; storing dates, appointments,



                                                   7
          Case 2:21-mj-00623-LPL Document 2 Filed 03/19/21 Page 8 of 11




               and other information on personal calendars; and accessing and downloading

               information from the Internet.        Wireless telephones may also include global

               positioning system (“GPS”) technology for determining the location of the device.

       25.     Nature of examination.      Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent

with the warrant. The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.

       26.     Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement’s possession, the execution of this warrant does not involve the

physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the Court

to authorize execution of the warrant at any time in the day or night.

                                         CONCLUSION

       27.     Based upon the foregoing, you Affiant submits that there is probable cause to

believe TELEPHONE 1 and TELEPHONE 2 contains information related to the TARGET

OFFENSES, which there is probable cause to believe have been violated by Catherine STRONG.



                                                              /s/ Judson Ekis
                                                              Det. Judson Ekis
                                                              Allegheny County Police


Sworn and subscribed before me, by telephone
pursuant to Fed. R. Crim. P. 4.1(b)(2)(A),
this 19th day of March, 2021.


HONORABLE LISA PUPO LENIHAN
UNITED STATES MAGISTRATE JUDGE

                                                 8
     Case 2:21-mj-00623-LPL Document 2 Filed 03/19/21 Page 9 of 11




                               ATTACHMENT A

                              Devices to be Searched


1.         TELEPHONE 1

      b.        Apple iPhone, red in color with “(PRODUCT)RED”, and currently located at

                the Allegheny County Police headquarters, referred to as TELEPHONE 1.

                This device is currently in the custody the Allegheny County Police

                Department.

2.         TELEPHONE 2

           a.   Apple iPhone, Model A1660 FCC ID: BCG-E3085A IC: 579C-E3085A,

                and currently located at the Allegheny County Police headquarters, referred

                to as TELEPHONE 2.           This device is currently in the custody the

                Allegheny County Police Department.




                                         9
         Case 2:21-mj-00623-LPL Document 2 Filed 03/19/21 Page 10 of 11




                                       ATTACHMENT B

                        Records and Other Information to Be Seized

       1.     All records, information, and items evidencing who used the device and/or when

and/or from where, as well as evidence of violations of the following statutes including but not

limited to 21 U.S.C. §§ 841, 846 and 18 U.S.C. §§ 922, 924, and on TELEPHONE 1 and

TELEPHONE 2, including:

              a.      incoming and outgoing call and text message logs,
              b.      contact lists,
              c.      photo and video galleries,
              d.      sent and received text messages,
              e.      online searches and sites viewed via the internet,
              f.      online or electronic communications sent and received, including email,
                      chat, and instant messages,
              g.      sent and received audio files,
              h.      navigation, mapping, and GPS files,
              i.      telephone settings, including speed dial numbers and the telephone number
                      for TELEPHONE 1 and TELEPHONE 2 and related identifying
                      information such as the ESN for TELEPHONE 1 and TELEPHONE 2,
              j.      call forwarding information,
              k.      messages drafted but not sent, and
              l.      voice messages.

       2.     As used above, the terms “records” and “information” include all of the foregoing

items of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form. However, no real-time communications will be

intercepted and searched during execution of the search warrant.

       3.     In searching TELEPHONE 1 and TELEPHONE 2, investigating officers and

agents may examine all of the data contained in TELEPHONE 1 and TELEPHONE 2 to view

                                               10
         Case 2:21-mj-00623-LPL Document 2 Filed 03/19/21 Page 11 of 11




the precise contents and determine whether TELEPHONE 1 and TELEPHONE 2 and/or its data

falls within the items to be seized as set forth above. In addition, they may search for and attempt

to recover “deleted,” “hidden” or encrypted data to determine whether the data falls within the list

of items to be seized as set forth above.




                                                11
